Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Appicant representative (Sunwoo Lee) on 05/15/2021.
The application has been amended as follows: 
Claims 1, 11, and 16 have been amended as follows:
1.	(Currently Amended) A display apparatus comprising:
a light-emitting device on an upper surface of a device substrate, a lower surface of the device substrate opposite to the upper surface being an emission surface of the display apparatus that light generated by the light-emitting device is emitted;

a thin film transistor on the upper surface of the device substrate, the thin film transistor electrically connected to the light-emitting device and disposed outside the light-emitting device;
an encapsulating layer on the upper surface of the device substrate and covering the light-emitting device and the thin film transistor, an upper surface of the encapsulating layer opposite to the device substrate being a non-emission surface of the display apparatus;
an encapsulation substrate on the upper surface of the encapsulating layer and including metal having high thermal conductivity for radiating the heat to outside of the display apparatus and a plurality of penetrating holes penetrating the encapsulation substrate overlapping with the light-emitting device that provides a space for thermal expansion of the encapsulation substrate; and
a first moisture-blocking layer between the encapsulating layer and the encapsulation substrate,
wherein the first moisture-blocking layer has a water vapor transmission rate lower than that of the encapsulating layer,
wherein the encapsulation substrate includes a portion overlapping with the light-emitting device, and
wherein a distance between the penetrating holes is larger than 6 mm.
11.    (Currently Amended) A display apparatus comprising:

an encapsulating layer disposed between the device substrate and the encapsulation substrate, and including moisture-absorbing particles;
a thin film transistor disposed between the device substrate and the encapsulating layer;
a light-emitting device disposed between the device substrate and the encapsulating layer, the light-emitting device electrically connected to the thin film transistor and disposed outside the thin film transistor;
a color filter disposed between the device substrate and the light-emitting device, the color filter overlapping with the light-emitting device; and
a first moisture-blocking layer disposed between the encapsulating layer and the encapsulation substrate, a water vapor transmission rate of the first moisture-blocking layer being lower than that of the encapsulating layer,
wherein a lower surface of the device substrate opposite to the encapsulation substrate is an emission surface of the display apparatus that light generated by the light-emitting device is emitted, and an upper surface of the encapsulating layer opposite to the device substrate is a non-emission surface of the display apparatus,
wherein the encapsulation substrate includes a plurality of penetrating holes overlapping with the first moisture-blocking layer and the light-emitting device that provides a space for expansion of the encapsulation substrate due to heat by the operation of the thin film transistor and the light-emitting device,

wherein a distance between the penetrating holes is larger than 6 mm.
16.    (Currently Amended) A display apparatus comprising:
a light-emitting device on an upper surface of a device substrate, a lower surface of the device substrate opposite to the upper surface being an emission surface of the display apparatus that light generated by the light-emitting device is emitted;
a color filter between the device substrate and the light-emitting device, the color filter overlapping with the light-emitting device;
a thin film transistor on the upper surface of the device substrate, the thin film transistor electrically connected to the light-emitting device and disposed outside the light-emitting device;
an encapsulating layer on the upper surface of the device substrate and covering the light-emitting device and the thin film transistor, an upper surface of the encapsulating layer opposite to the device substrate being a non-emission surface of the display apparatus;
an encapsulation substrate on the upper surface of the encapsulating layer and including metal having high thermal conductivity for radiating the heat to outside of the display apparatus and having a plurality of penetrating holes overlapping with the light-emitting device that provides a space for thermal expansion of the encapsulation substrate, the plurality of the penetrating holes disposed at a regular interval penetrating the encapsulation substrate; and 

wherein the moisture-blocking layer has a water vapor transmission rate lower than that of the encapsulating layer,
wherein the encapsulation substrate includes a portion overlapping with the light-emitting device, and
wherein a distance between the penetrating holes is larger than 6 mm.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a plurality of penetrating holes penetrating the encapsulation substrate overlapping with the light-emitting device that provides a space for thermal expansion of the encapsulation substrate;
wherein a distance between the penetrating holes is larger than 6 mm.” as recited in independent claims 1 and 16, in all of the claims which is not found in the prior art references.
Claims 2-10 and 17-20 are allowed for the same reasons as claims 1 and 16, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein the encapsulation substrate includes a plurality of penetrating holes overlapping with the first moisture-blocking layer and the light-emitting device that provides a space for expansion of the encapsulation substrate due to heat by the operation of the thin film transistor and the light-emitting device,
wherein a distance between the penetrating holes is larger than 6 mm.” as recited in independent claim 11, in all of the claim which is not found in the prior art references.
Claims 12-15 are allowed for the same reasons as claim 11, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BITEW A DINKE/Primary Examiner, Art Unit 2896